UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 08-6098



REGINALD LEE ROGERS, SR.,

                Plaintiff - Appellant,

          v.


DONNIE ROWE, Sergeant of Detectives,

                Defendant - Appellee.


Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. James A. Beaty, Jr., Chief
District Judge. (1:07-cv-00821-JAB-RAE)


Submitted:   April 24, 2008                 Decided:   April 29, 2008


Before KING and SHEDD, Circuit Judges, and WILKINS, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Reginald Lee Rogers, Sr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Reginald Lee Rogers, Sr., appeals the district court’s

order accepting the recommendation of the magistrate judge and

denying relief on his 42 U.S.C. § 1983 (2000) complaint.   We have

reviewed the record and find no reversible error.   Accordingly, we

deny Rogers’ motions for appointment of counsel, and affirm for the

reasons stated by the district court. Rogers v. Rowe, No. 1:07-cv-

00821-JAB-RAE (M.D.N.C. Dec. 5, 2007).     We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                           AFFIRMED




                              - 2 -